Wilcox Dev. Corp. v Thyssenkrupp El. Corp. (2022 NY Slip Op 06285)





Wilcox Dev. Corp. v Thyssenkrupp El. Corp.


2022 NY Slip Op 06285


Decided on November 9, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 9, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

BETSY BARROS, J.P.
JOSEPH A. ZAYAS
WILLIAM G. FORD
JANICE A. TAYLOR, JJ.


2021-03707
 (Index No. 504889/19)

[*1]Wilcox Development Corp., appellant,
vThyssenkrupp Elevator Corporation, respondent.


Gartner + Bloom, P.C., New York, NY (Narriman Subrati of counsel), for appellant.
Kaufman Dolowich Voluck, LLP, White Plains, NY (Melissa C. Cartaya of counsel), for respondent.

DECISION & ORDER
In an action, inter alia, for contractual and common-law indemnification, the plaintiff appeals from an order of the Supreme Court, Kings County (Francois A. Rivera, J.), dated February 4, 2021. The order denied the plaintiff's motion to vacate so much of a prior order of the same court dated August 9, 2019, as stayed all proceedings in this action pending determination of an action entitled Caracciolo v SHS Ralph, LLC, pending in the Supreme Court, Kings County, under Index No. 512132/16.
ORDERED that the order dated February 4, 2021, is affirmed, with costs.
Under the circumstances of this case, and in light of the goals of avoiding inconsistent adjudications and preserving judicial resources, the Supreme Court providently exercised its discretion in denying the plaintiff's motion to vacate so much of a prior order of the same court dated August 9, 2019, as stayed all proceedings in this action pending determination of an action entitled Caracciolo v SHS Ralph, LLC, pending in the Supreme Court, Kings County, under Index No. 512132/16 (see CPLR 2201; Matter of Hersh, 198 AD3d 773, 775; Chaplin v National Grid, 171 AD3d 691, 692; HSBC Bank, USA v Despot, 130 AD3d 783, 784; Morreale v Morreale, 84 AD3d 1187, 1188).
BARROS, J.P., ZAYAS, FORD and TAYLOR, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court